    Case 20-70170-hdh13 Doc 40 Filed 10/15/20       Entered 10/15/20 16:45:04      Page 1 of 3
Robert B. Wilson
Chapter 13 Standing Trustee
1407 Buddy Holly Avenue
Lubbock, TX 79401-9401
Telephone: (806) 748-1980
Facsimile: (806) 748-1956

                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                        WICHITA FALLS DIVISION
IN RE:                                             Case No: 20-70170

 BOBBY RAY BOUNDS JR                               Pre-Hearing Conference: October 21, 2020 8:30 AM
                                                   Confirmation Hearing Date: October 21, 2020 10 :00 AM

                   Debtor

                              TRUSTEE'S OBJECTION TO CONFIRMATION

TO THE HONORABLE Harlin D. Hale, U.S. BANKRUPTCY JUDGE:

   Now comes Robert B. Wilson, the Standing Chapter 13 Trustee and files this "Trustee's
Objection to Confirmation" of the Plan heretofore filed herein by Debtor, and for the same
would respectfully show the Court as follows:

   Based on information provided by the Debtor, the Trustee is unable to determine if the
Plan meets the requirements of 11 U.S.C. § 1322 and 11 U.S.C. § 1325. In this regard the
Trustee would show the following:

1. The Trustee objects to confirmation for the reason that the Debtor failed to provide business
case related documentation such as monthly profit and loss statements with copies of reconciled
bank statements beginning with July 2020. The Plan cannot be approved under 11 U.S.C
 1304(c) in that the Debtors have been unable to provide the requested documentation .

2. The Trustee objects to confirmation as the Debtor has not filed the 2018 and 2019 Income Tax
Returns as required.

3. The Trustee objects to confirmation as the Debtors have failed to provide information required
to proceed with this case in a timely fashion. Prior to confirmation, pursuant to §1325 (a)(9) of the
Bankruptcy Code, the Debtors shall file with the Court a certificate concerning all applicable
Federal, State, and local tax returns as required by §1308 of the Bankruptcy Code. Mr. Bounds
filed an Affidavit on 6/17/20 indicating he had not filed the 2018 and 2019 tax returns. After the
2018 and 2019 returns have been filed, the Trustee request an Amended Affidavit be filed .

4. Wichita County Water Improvement filed a proof of claim #18 on 9/14/20 in the amount of
$975.73 that is not provided for in the Debtor's Chapter 13 Plan. The Trustee objects to
confirmation for the reason that the plan cannot be approved under 11 U.S.C. §1325 (a)(5)(B)(i)(I)
(aa) and (bb) in that the Debtor's Plan does not provide for the underlying secured debt or receive
a discharge.

5. As currently proposed, the Plan will not pay out the unsecured creditors pool of $ 79,793.40
and/or Non-Exempt Property of $61,204.19 unless plan payments are increased. The Trustee
objects to confirmation for the reason that the plan cannot be approved under 11 U.S.C. §1325
(a)(5)(B)(i)(I)(aa) and (bb) in that the Debtor cannot pay the underlying secured debt or receive a
discharge.
    Case 20-70170-hdh13 Doc 40 Filed 10/15/20      Entered 10/15/20 16:45:04     Page 2 of 3
20-70170 BOBBY RAY BOUNDS JR
Trustee's Objection to Confirmation                                                              Page 2

6. The Debtors filed an Amended Plan on 8/20/20 reflecting Non-Exempt Property value of
$1,350.00 that is not provided for by supporting schedules. The Trustee objects to providing a
lesser amount to the creditors than what is allowed by the 122C pursuant to 1325(b)(2).

7. As of 10/15/2020, the debtor is delinquent in the amount of $5,351.00 and the October 17,
2020, payment in the amount of $7,365.00 will be due for a total of $12,716.00 to be current.

8. Pursuant to General Order 2016-01(14)(a), the Debtor is more than two months in arrears in
mortgage payments; it is requested the Debtor be designated as a conduit Debtor .

9. Debtor(s) Plan fails to provide for treatment of IRS secured claim in the amount of $ 23,868.22,
Texas Workforce priority claim in the amount of $7,988.76, and Iowa Park ISD secured claim in
the amount of $94,965.29. The Trustee objects to confirmation for the reason that the plan cannot
be approved under 11 U.S.C. §1325 (a)(5)(B)(i)(I)(aa) and (bb) in that the Debtor's Plan does not
provide for the underlying secured debt or receive a discharge.

10. The Plan was not filed in good faith; the Plan does not meet the confirmation standards of 11
U.S.C. §1325.

   WHEREFORE, PREMISES CONSIDERED, the Trustee prays that said Plan not be
confirmed unless and until it has been modified to cure all objections set forth herein above,


                                                           Respectfully submitted,


                                                           By: /s/ ROBERT B. WILSON
                                                               Robert B. Wilson, Bar # 21715000
                                                               Chapter 13 Trustee
                                                               Marc McBeath, Bar# 13328600
                                                               Staff Attorney
Case 20-70170-hdh13 Doc 40 Filed 10/15/20                     Entered 10/15/20 16:45:04             Page 3 of 3




                                      CERTIFICATE OF SERVICE

    I hereby certify that a true and correct copy of the foregoing "Trustee's Objection to
Confirmation" was served on this date to the following parties per Bankruptcy Rule 3015(f)
at the addresses listed below by either electronic service or by US First Class Mail .



Date: October 15, 2020                                                /s/ ROBERT B. WILSON
                                                                      Robert B. Wilson, Bar # 21715000
                                                                      Chapter 13 Trustee
                                                                      Marc McBeath, Bar# 13328600
                                                                      Staff Attorney

Debtor:        Bobby Ray Bounds Jr, 4890 Johnson Rd, Iowa Park, Tx 76367
Attorney:      Monte J White, Attorney At Law, 1106 Brook Ave Hamilton Place, Wichita Falls, Tx 76301
Creditor(s):   Anthony W Bates, Sherrill & Gibson Pllc, 3711 Maplewood Suite 200, Wichita Falls, Tx 76308
               Hank Rugeley, Esquire, Davison Rugeley Llp, 900 Eighth Street Suite 1102, Wichita Falls, Tx 76301
               John Stern, Asst Atorney Gen, C/O Sherri Simpson, Paralegal, P.O. Box 12548, Austin, Tx 78711-2548
               Jonathan R Ellzey, Elder Bickings & Ellzey, 302 E Third St, Burkburnett, Tx 76354
               Matthew D Anderson, Sherrill & Gibson Pllc, 3711 Maplewood Ste 200, Wichita Falls, Tx 76308
               Mollie Lerew, Perdue Brandon Fielder Collins & Mott Llp, Po Box 8188, Wichita Falls, Tx 76307
               Stratos L Apostolou, Att General Of Texas/Child Support Division, 2512 South Ih 35 Suite 200, Austin, Tx
               78704
